Case 0:21-cv-61676-DPG Document 5 Entered on FLSD Docket 08/20/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:21-cv-61676-GAYLES


 SANTIAGO VAZQUEZ,

          Plaintiff,

 v.

 THEO GIBBS, LISA GIBBS, JIM
 KINSEY, FRED JONES, CHARLES HILL,
 THEODORE M. DIBIASE, JR., and
 GLOBAL ACCOUNTABILITY
 CORPORATION, a Montana Corporation,

       Defendants.
 _______________________________________/


                                                      ORDER

          THIS CAUSE comes before the Court on a sua sponte review of pro se Plaintiff Santiago

 Vazquez’s Complaint [ECF No. 1]. 1 On August 12, 2021, Plaintiff filed this action against

 Defendants Theo Gibbs, Lisa Gibbs, Jim Kinsey, Fred Jones, Charles Hill, Theodore M. DiBiase,

 Jr., and Global Accountability Corporation (collectively, “Defendants”) for aiding and abetting

 fraud, private securities fraud, fraud in the inducement, and breach of contract. However, the

 Complaint fails to adequately invoke the Court’s subject-matter jurisdiction and must therefore be

 dismissed without prejudice.

          “Federal courts are courts of limited subject-matter jurisdiction.” Thermoset Corp. v. Bldg.

 Materials Corp. of Am., 849 F.3d 1313, 1317 (11th Cir. 2017) (citing PTA-FLA, Inc. v. ZTE USA,

 Inc., 844 F.3d 1299, 1305 (11th Cir. 2016)). A district court’s subject-matter jurisdiction is limited


 1
  The Court liberally construes the Complaint because Plaintiff is proceeding pro se. Winthrop-Redin v. United States,
 767 F.3d 1210, 1215 (11th Cir. 2014) (“[Courts] liberally construe pro se filings . . . .” (citation omitted)).
Case 0:21-cv-61676-DPG Document 5 Entered on FLSD Docket 08/20/2021 Page 2 of 3




 to one of three types: “(1) jurisdiction under a specific statutory grant; (2) federal question

 jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

 § 1332(a).” PTA-FLA, Inc., 844 F.3d at 1305 (quoting Baltin v. Alaron Trading Corp., 128 F.3d

 1466, 1469 (11th Cir. 1997)). A district court enjoys federal question jurisdiction over “all civil

 actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A

 district court also enjoys diversity “jurisdiction of all civil actions where the matter in controversy

 exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States . . . .” 28

 U.S.C. § 1332(a)(1). “Diversity jurisdiction requires complete diversity: every plaintiff must be

 diverse from every defendant.” Torreyes v. Godiva Chocolatier, Inc., 424 F. Supp. 3d 1276, 1280

 (S.D. Fla. 2019) (citing Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)).

        Plaintiff brings this action pursuant to 28 U.S.C. § 1332, alleging that this action is between

 citizens of different states and the amount in controversy exceeds $75,000. [ECF No. 1 at 3 ¶ 14].

 However, upon reviewing the Complaint, the Court concludes that it lacks diversity jurisdiction

 over this matter. Here, Plaintiff states that he is a resident of Fort Lauderdale, Florida. [ECF No. 1

 at 2 ¶ 6]. Plaintiff states that the citizenship of the Defendants are as follows: (1) Theo Gibbs and

 Lisa Gibbs are residents of Florida; (2) Jim Kinsey and Fred Jones are residents of Missoula,

 Montana; (3) Theodore DiBiase, Jr., is a resident of Clinton, Mississippi; and (4) Global

 Accountability Corporation is a Montana Corporation with operations in Florida. Id. at 3 ¶¶ 7–12.

 These statements are insufficient to establish diversity jurisdiction.

        First, Plaintiff fails to allege his and Defendants’ states of citizenship, instead alleging the

 parties’ states of residence. See Kantrow v. Celebrity Cruises Inc., No. 20-CIV-21997, --- F. Supp.

 3d ---, 2021 WL 1976039, at *9 (S.D. Fla. Apr. 1, 2021) (“Because Plaintiffs alleged their state of

 residency and not their state of citizenship, they have failed to properly plead their citizenship for



                                                   2
Case 0:21-cv-61676-DPG Document 5 Entered on FLSD Docket 08/20/2021 Page 3 of 3




 purposes of diversity jurisdiction.” (citation omitted)). See also Smith v. Marcus & Millichap, Inc.,

 991 F.3d 1145, 1149 (11th Cir. 2021) (“Residency is necessary, but insufficient, to establish

 citizenship in a state.”). To establish diversity jurisdiction, “citizenship should be ‘distinctly and

 affirmatively alleged.’” Kantrow, 2021 WL 1976029, at *8 (quoting Toms v. Country Quality

 Meats, Inc., 610 F.2d 313, 316 (5th Cir. 1980)). Second, even if the Court were to assume that the

 parties’ states of residence were in fact their states of citizenship, Plaintiff and at least two

 Defendants are from Florida and, therefore, not completely diverse. See Rivas v. Bank of N.Y.

 Mellon, No. 15-CIV-81307, 2018 WL 4293151, at *3 (S.D. Fla. Sept. 10, 2018) (“Here, the parties

 are not completely diverse because Plaintiff and many Defendants are citizens of the same state.”).

 Because complete diversity of citizenship does not exist between the parties, see id. at 2–3, the

 Court does not have jurisdiction over this action. Therefore, this action must be dismissed without

 prejudice.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.      Plaintiff Santiago Vazquez’s Complaint, [ECF No. 1], is DISMISSED without

                prejudice.

        2.      This action is CLOSED for administrative purposes.

        DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of August, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   3
